Maxwell, J.
This action is brought to compel the defendant to register certain bonds issued by the city of Beatrice called curbing and guttering bonds of paving districts numbers one, two, and three, respectively. It is admitted that the validity of the bonds in question, except at the intersection of streets, and the space opposite alleys, rests upon substantially the same ground as district paving bonds. (State v. Benton, 25 Neb. 762.) There is no allegation in the petition, however, showing that the bonds were issued exclusively as district curbing and guttering bonds, and therefore a proper charge upon the several lots of the respective districts. Thus, suppose each of the blocks of the city to extend along the streets to be paved 300 feet, and that the sidewalks on the streets crossing such paved streets are twelve feet in width: it is evident that the curbing and guttering must extend beyond the corner of each of the said blocks at least the full width of the sidewalks on such cross streets, and therefore, to that extent, do not come within the definition of district curbing and guttering bonds to be charged as a lien upon specific lots, but properly come under the head of bonds for paving the intersections of streets and spaces opposite alleys. The issue of intersection bonds can alone be authorized by a vote of a majority of the electors of the city voting at an election duly called and held. As the petition fails to state a case entitling the relator to the relief prayed for, the writ must be denied.
Writ denied.
The other Judges concur.